 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                       NO. CR11-259 RAJ
10
                                Plaintiff,
11                                                     ORDER TO SEAL
12                         v.
13
       COURTNEY POWELL,
14
                                Defendant.
15
16           Having considered the Government’s Motion to Seal and because of the sensitive
17 information contained within the United States’ Exhibit 1 to Memorandum Re:
18 Disposition on Violations of Supervised Release,
19           It is hereby ORDERED that the Government’s Motion to Seal (Dkt. #141) is
20 GRANTED. The United States’ Exhibit 1 shall remain sealed.
21           DATED this 12th day of October, 2018.
22
23
24
                                                     A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge
26
27
28
     Order to Seal                                                       UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Powell, CR11-259 RAJ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
